Citation Nr: 1622337	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  12-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to service connection for residuals of laser eye surgery.

2. Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1990 to April 2011.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  Veteran's claims file is now in the jurisdiction of the RO in Baltimore, Maryland.

The Veteran requested a Central Office Board hearing in his substantive appeal.  The hearing was scheduled for March 29, 2016, but the Veteran rescheduled it for May 2, 2016.  The Veteran failed to appear to the rescheduled hearing without giving cause, so the hearing request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding this appeal.

The Veteran underwent VA eye conditions and audio examinations in March 2013, following the issuance of the October 2012 statement of the case (SOC).  These VA examinations include pertinent findings related to the Veteran's claims.  The Board may not consider additional evidence not previously reviewed by the RO, unless a waiver of initial RO review is obtained from the Veteran.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304(c).  The Veteran has not submitted a waiver of RO consideration of the new evidence received since the October 2012 SOC, and the RO has not issued a supplemental statement of the case (SSOC) with consideration of the new evidence.  On remand, the AOJ should issue a new SSOC that considers the evidence received since the October 2012 SOC.

Accordingly, the case is REMANDED for the following action:

The AOJ should review the entire record, in particular the March 2013 VA examinations, and readjudicate the claims of service connection for residuals of laser eye surgery and bilateral hearing loss.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



